Petition for Writ of Habeas
Corpus Dismissed and Memorandum Opinion filed April 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00339-CR
____________
 
IN RE EDWARD R. NEWSOME, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF HABEAS CORPUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On April 15, 2010, relator Edward R. Newsome filed a pleading
in this court that we have construed as a petition for writ of habeas corpus.  Relator
challenges the sentence in his 1986 conviction for unauthorized use of a motor
vehicle, seeking a stay of the sentence and to have bond set.  This court
affirmed his conviction in 1988, and the Texas Court of Criminal Appeals
refused his petition for discretionary review.  See Newsome v. State, No.
C14-87-00048-CR, 1988 WL 26430 (Tex. App.—Houston [14th Dist.] 1988, pet. ref’d)
(not designated for publication).
Relator seeks post-conviction habeas relief.  We lack
jurisdiction over original habeas corpus actions in criminal law matters.  Our
original jurisdiction over habeas corpus petitions is limited to contempt
judgments in which a person’s liberty is restrained because of his violation of
an order issued by a court in a civil case.  See Tex. Gov’t Code Ann. §
22.221(d) (Vernon 2004).  Only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings.  Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)
(orig. proceeding). 
Accordingly, we dismiss relator’s petition for want of
jurisdiction.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce.
Do Not
Publish — Tex. R. App. P. 47.2.